40 N.Y.2d 836 (1976)
The People of the State of New York, Respondent,
v.
Louis Herbert Hutchings, Appellant.
Court of Appeals of the State of New York.
Submitted August 9, 1976.
Decided September 14, 1976.
Motion to dismiss the appeal herein granted and the appeal dismissed upon the ground that appellant is not presently available to obey the mandate of the Court of Appeals in the event of an affirmance (see People v Del Rio, 14 N.Y.2d 165; People v Sullivan, 28 N.Y.2d 900; People v Parmaklidis, 38 N.Y.2d 1005).